DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer, US Patent Application Publication No. US 2020/0097718 A1and further in view of Gou et al. (Gou), Foreign Patent Number 110348920 (Document ID: CN110348920A).

As to independent claim 1, Schafer discloses a textual analysis method utilizing a dependency graph-based word embeddings model, the method comprising: 
loading into memory of a computer, both a target document subject to text analysis, and also a dependency graph-based word embedding model produced from matrix factorization, of a collection of dependency trees generated for each word of a set of sentences in a training corpus (paragraphs [0003], [0049]: a document intake system for receiving a document image and a recognized text of the document image, and using machine learning model (dependency graph-based word embedding model) to recognize name entities); 
identifying a prospective term in the target document during the text analysis (paragraphs [0050]-[0052]: recognize name entities (prospective term) with the document); 
submitting the prospective term to the model, the model producing a probability that the prospective term appears in the target document based upon a known presence of a different word in the target document and a relationship therebetween; and (paragraphs [0054]-[0055]: estimate probability that the corresponding cell within the feature map or the associated portion of the document contains a tag), 
inserting the prospective term as a recognized term into the target document subject to the probability exceeding a threshold value (paragraph [0053]: the document intake system may select the output with the highest confident such as the highest predicted probability for recognized name entities).
Schafer, however, does not disclose the dependency graph-based word embedding model produced without co-occurrence for each word.
In the same field of endeavor, Guo discloses in performing word segmentation to text information by first removing the stop words, obtaining words corresponding to extracted words such as character name is a noun, person name, or other part of speech of words (Claim 9).  Guo further discloses obtaining extracted words or keywords without structural diagram according to the co-occurrence relationship of all word (Claim 10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Schafer to include the dependency graph-based word embedding model produced without co-occurrence for each word, as taught by Guo, for the purpose of ranking each word in the document.

As to dependent claim 2, Schafer discloses wherein the text analysis in an image processing of the target document into editable text (paragraphs [0003], [0049]-[0050]).

As to dependent claim 3, Schafer discloses wherein the text analysis in data extraction processing of an image of the target document into a database (paragraphs [0003], [0049]-[0050]). 

As to dependent claim 4, Schafer discloses wherein the text analysis is a text to speech processing of an image of the target document into an audible signal (paragraphs [0003], [0049]-[0050]).

As to independent claim 5, Schafer discloses a method for dependency graph-based word embeddings model generation, the method comprising:
loading into memory of a computer, a corpus of text organized as a collection of sentences (paragraph [0048]: machine learning model may be trained by receiving a training document image, a training text from the training document image, and a training feature map for the document image);
generating a dependency tree for each word of each of the sentences (paragraph [0052]: the named entity system may be configured to analyze the document and the text in order to identify one or more name entities);
matrix factorizing each generated dependency tree to produce a corresponding word embedding for each word of each of the sentences in order to create a word embeddings model (paragraph [0052]: feature map creator 112 creates a feature map with M rows and N columns corresponding to the document); and
storing the model as a code book in the memory of the computer (paragraph [0052]: create feature vector for each feature map, wherein the feature vector may include text feature of the text contained within the corresponding portion of the document).
Schafer, however, does not disclose the dependency graph-based word embedding model produced without co-occurrence for each word.
In the same field of endeavor, Guo discloses in performing word segmentation to text information by first removing the stop words, obtaining words corresponding to extracted words such as character name is a noun, person name, or other part of speech of words (Claim 9).  Guo further discloses obtaining extracted words or keywords without structural diagram according to the co-occurrence relationship of all word (Claim 10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Schafer to include the dependency graph-based word embedding model produced without co-occurrence for each word, as taught by Guo, for the purpose of ranking each word in the document.

As to dependent claim 6, Schafer discloses wherein the dependency tree is generated for each of the sentences in the corpus of text by:
parsing each one of the sentences into a parse tree (paragraph [0055]);
extracting from each parse tree, a from-vertex word, a to-vertex word and a relationship type between the from-vertex word and the to-vertex word, concatenating the to-vertex word and the relationship type together with a separation delimiter, and encoding each unique from-vertex word with a corresponding unique concatenation and a unique code (paragraph [0055]).

As to dependent claim 7, Schafer and Guo disclose wherein the word embeddings model is trained on a user to item ranking, the user comprising the encoded unique from-vertex word, the item comprising the encoded corresponding unique concatenation, and the ranking comprising the value "1" (Schafer, paragraph [0055], Guo, claims 9-10).

As to dependent claim 8, Schafer discloses wherein the word embeddings model is hyperparameter optimized for convergence assurance (paragraph [0060]).

As to dependent claim 9, Schafer discloses further comprising utilizing the code book in producing a probability that a prospective term during textual analysis of a target document appears in the target document based upon a known presence of a different word in the target document and a relationship therebetween specified by the code book (paragraph [0053]). 

As to independent claim 10, Schafer discloses a computer program product for dependency graph-based word embeddings model generation, the computer program product including a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform a method including:
loading into memory of a computer, a corpus of text organized as a collection of sentences (paragraph [0048]: machine learning model may be trained by receiving a training document image, a training text from the training document image, and a training feature map for the document image);
generating a dependency tree for each word of each of the sentences (paragraph [0052]: the named entity system may be configured to analyze the document and the text in order to identify one or more name entities);
matrix factorizing each generated dependency tree to produce a corresponding word embedding for each word of each of the sentences without utilizing co-occurrence in order to create a word embeddings model (paragraph [0052]: feature map creator 112 creates a feature map with M rows and N columns corresponding to the document); and,
storing the model as a code book in the memory of the computer (paragraph [0052]: create feature vector for each feature map, wherein the feature vector may include text feature of the text contained within the corresponding portion of the document).
Schafer, however, does not disclose the dependency graph-based word embedding model produced without co-occurrence for each word.
In the same field of endeavor, Guo discloses in performing word segmentation to text information by first removing the stop words, obtaining words corresponding to extracted words such as character name is a noun, person name, or other part of speech of words (Claim 9).  Guo further discloses obtaining extracted words or keywords without structural diagram according to the co-occurrence relationship of all word (Claim 10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Schafer to include the dependency graph-based word embedding model produced without co-occurrence for each word, as taught by Guo, for the purpose of ranking each word in the document.

As to dependent claim 11, Schafer discloses wherein the dependency tree is generated for each of the sentences in the corpus of text by:
parsing each one of the sentences into a parse tree (paragraph [0055]);
extracting from each parse tree, a from-vertex word, a to-vertex word and a relationship type between the from-vertex word and the to-vertex word, concatenating the to-vertex word and the relationship type together with a separation delimiter, and encoding each unique from-vertex word with a corresponding unique concatenation and a unique code (paragraph [0055]).

As to dependent claim 12, Schafer and Guo disclose wherein the word embeddings model is trained on a user to item ranking, the user comprising the encoded unique from-vertex word, the item comprising the encoded corresponding unique concatenation, and the ranking comprising the value "1"  (Schafer, paragraph [0055], Guo, claims 9-10).

As to dependent claim 13, Schafer discloses wherein the word embeddings model is hyperparameter optimized for convergence assurance (paragraph [0060]).

As to dependent claim 14, Schafer discloses wherein the method further includes utilizing the code book in producing a probability that a prospective term during textual analysis of a target document appears in the target document based upon a known presence of a different word in the target document and a relationship therebetween specified by the code book (paragraph [0053]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAU T NGUYEN/Primary Examiner, Art Unit 2177